IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-60457
                           Summary Calendar



L.C. WADE JR.,

                                           Petitioner,

versus

AVONDALE INDUSTRIES, INC.; DIRECTOR, OFFICE OF WORKER’S
COMPENSATION PROGRAMS, U.S. DEPARTMENT OF LABOR,

                                           Respondents.

                          --------------------
                  Petition for Review of an Order of
                       the Benefits Review Board
                             BRB No. 98-1229
                          --------------------
                               May 10, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Contending that he suffered shoulder and neck injuries in

addition to damages to his finger subsequent to an accident at

work, L. C. Wade Jr. petitions this Court for review of the

decision by the Department of Labor’s Benefits Review Board

(BRB), wherein it affirmed the Administrative Law Judge’s (ALJ)

determination that any injury sustained to petitioner’s shoulders

or neck was not causally related to the work-related incident

that led to his initial claim for benefits.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-60457
                                -2-

     The incident that initially gave rise to this appeal

occurred on February 29, 1996.    Petitioner, a shipfitter,

suffered a crush injury to his left index finger, during the

course of his employment with Avondale Industries, Inc.     When

petitioner sought first-aid assistance for his injury he was

screened for illicit drug use, as is routine following a work-

related accident.   Subsequent to treatment, which included

surgery to repair his finger, petitioner was released to return

to his usual job duties on July 15, 1996.    Instead of being

reinstated, however, petitioner was terminated for a violation of

the company’s drug policy that was detected by the routine drug

screening.

     Petitioner initiated a claim against his employer under the

Longshore and Harbor Workers’ Compensation Act (LHWCA), 33 U.S.C.

§ 901 et seq, for compensation for temporary total disability, as

well as for reasonable and necessary medical expenses, related to

a neck and shoulder condition he allegedly developed as a result

of the crush injury.1   However, on June 9, 1998, the ALJ

concluded that petitioner had failed to establish a causal

relationship between the accident and his neck and shoulder

condition, in light of the record developed at trial.    Petitioner

subsequently appealed the ALJ’s decision to the BRB, which

affirmed the decision in writing, on May 17, 1999.    Petitioner

now seeks review in this Court.

     1
      Petitioner received temporary total disability compensation
from February 29 to July 15, 1996, and an award under the
schedule for a 44 percent impairment to his index finger, as well
as related medical benefits, as a result of the injury to his
finger.
                           No. 98-60457
                                -3-

     “We review decisions of the BRB for errors of law and adhere

to the substantial evidence standard that governs the BRB’s

review of the ALJ’s factual determinations.”   P & M Crane Co. v.

Hayes, 930 F.2d 424, 428 (5th Cir. 1991).   “We must affirm the

BRB’s decision ‘if it correctly concluded that the ALJ’s findings

are supported by substantial evidence and are in accordance with

the law.’” Mendoza v. Marine Personnel Co., 46 F.3d 498, 500 (5th

Cir. 1995) (quoting P & M Crane, 930 F.2d at 428).

     We have reviewed carefully the record and the briefs, and we

conclude that the ALJ’s rulings are supported by substantial

evidence.   As we typically defer to the ALJ’s credibility choices

between conflicting evidence and witnesses, see Calbeck v.

Strachan Shipping Co., 306 F.2d 693, 695 (5th Cir. 1962), we will

not disturb the ALJ’s decision to credit the doctor presented by

Avondale over the doctor presented by petitioner at the hearing.

Accordingly, the petition is

DENIED.